COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
B. J. CALDWELL,                                                )
                                                                              )              
No.  08-02-00298-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
283rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )              
(TC# F-0239905-ST)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Appellant, B. J.
Caldwell, appeals his conviction for aggravated robbery.  Appellant waived his right to a jury trial
and entered a negotiated plea of guilty. 
The trial court found Appellant guilty and assessed his punishment in
accordance with the plea bargain at imprisonment for a term of 15 years.  We affirm.




Appellant=s court-appointed counsel has filed a
brief in which he has concluded the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh.
denied, 388 U.S. 924, 18 L. Ed. 2d 1377, 87 S. Ct. 2094 (1967), by presenting
a professional evaluation of the record demonstrating why, in effect, there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.
1969).  A copy of counsel=s brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate
record and file a pro se brief. 
No pro se brief has been filed.
The record
reflects that Appellant was admonished of the consequences of his guilty plea
pursuant to Article 26.13 of the Texas Code of Criminal Procedure.  Appellant made a judicial confession
admitting his guilt.  We have carefully
reviewed the record and counsel=s
brief, and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  The
judgment is affirmed.
 
 
 
February
20, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 1
Larsen, McClure, and Chew, JJ.
 
(Do Not Publish)